Case 1:17-cv-00052-IMK-MJA Document 124-4 Filed 07/29/19 Page 1of 4 PagelD #: 4712

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK Case No.: 1:17-CV-52
Plaintiff,

Vv. JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS,

and
STATE TROOPER CHRIS BERRY,

Defendants.

PLAINTIFF’S OPPOSITION TO TROOPER DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT

Family Court order of June 11, 2013, cited at page 10.

Exhibit No. 4
Case 1:17-cv-00052-IMK-MJA Document 124-4 Filed 07/29/19 .Page 2 of 4 PagelD #: 4713

IN THE FAMILY COURT OF MONONGALIA COUNTY, WEST VIRGINIA

IN RE: THE MARRIAGE/CHILDREN OF:
ELLEN BALLOCK,
Petitioner,
and Civil Action No. 12-D-529
Family Court Judge Minor
SCOTT BALLOCK,
Respondent.

ORDER FOLLOWING EMERGENCY HEARING

On May 23, 2013, this matter came on for an emergency hearing upon the Guardian ad
Litem’s “Interim Report and Motion for Temporary Relief” before the Honorable Randal Minor.
The Petitioner, Ellen Ballock, appeared in person and with her counsel, Amber Urtso Sellaro and
Matthew A. Stout. The Respondent, Scott Ballock, also appeared in person and with his counsel,
Delby B. Pool. Also appearing was the Guardian ad Litem, Teresa J. Lyons.

In addition to concerns about outstanding discovery requests, the Court addressed
concems raised by the Guardian ad litem about the exposure of the parties’ daughter to a
registered sex offender and about the various negative communications by the Respondent’s
father, Tom Ballock, regarding the Petitioner. Upon the proffer of the Guardian ad litem and of
counsel and upon the testimony of the parties regarding these matters, the Court does hereby
ORDER the following:

L. The Petitioner shall provide her discovery responses by May 24, 2013. She shall be
charged $50.00 for each day thereafter that her responses are delinquent.

2. All websites featuring, referencing, or mentioning Ellen Ballock, Ellen Costlow, or any
alias or nickname of Ellen Ballock and all websites featuring, referencing, or mentioning
this divorce action or related litigation shall be permanently closed - and removed if
possible— within forty-eight (48) hours of this hearing. This shall include — but is not
limited to — ellenballock.com, ballock.com, ellencostlowballock.com, ellencostlow.com,

daughterinlawfromhell.com, ashleeleeson.com. In the event that these sites are not closed

Page | of 3
Case 1:17-cv-00052-IMK-MJA Document 124-4 Filed 07/29/19 . Page 3 of 4 PagelD #: 4714

and/or removed within forty-eight hours, the Respondent and the children shall live
separately from his father, Tom Ballock, within seven (7) days of this hearing.

3. Neither party shal] engage in any type of communication with or behavior toward the
children or in the presence of the children that provides them with information about this
litigation or related matters, including but not limited to, the parties’ sexual activities.

The parties shall also prohibit any third party from engaging in these communications or
behaviors with the children.

Lad. pw hall katte al rcasaable sepS le pvord EXPOS The Gldves
4, Nether pany disf oilawsany exposure-of any-sype-whatsoey to a registered sex offendes .,,, way
once there has been oa disclosure-efthe-sex-effenderstamis. Further, the children shal! not

be within 200 feet of Karl Vincent Taylor, a known sex offender, nor shall they have any
contact whatsoever with him. Any violation of this provision may result in the loss of
custodial responsibility for the violating parent.

5. Neither party shall permit the children to enter a bar or Hot Spot or similar establishment.

6. Both children shall be engaged in counseling with Diane Halbritter no later than June 11,
2013. The parties’ son, QM is scheduled for June 11. In the event that the daughter
cannot be scheduled with Ms. Halbritter before that date, she can be scheduled then
instead of the son. The frequency of these counseling appointments for the children shall
be determined by the counselor, but the Court anticipates no less than twice monthly
appointments, The parties shal! be bound by the recommendations of the counselor, and
neither party or any third party shall do anything to undermine these counseling sessions.
Both parties shall have equal access to the counselor, as per the discretion of the
counselor. A copy of this Order shal! be provided to the counselor.

7. Upon entry, the Clerk shall provide certified copies of this Order to the following:

Teresa J, Lyons, Esq.

Hedges Lyons & Shepherd, PLLC
141 Walnut Street

Morgantown, WV 26505

Delby B. Pool, Esq.

Delby B. Pool & Associates
230 Court Street
Clarksburg, WV 26301

Page 2 of 3
Case 1:17-cv-00052-IMK-MJA Document 124-4 Filed 07/29/19 .Page 4 of 4 PagelD #: 4715

Amber Urtso Sellaro, Esq.

Sal Sellaro Thom Culpepper Legal Group, PLLC
430 Spruce Street, Suite 3

Morgantown, WV 26505

ENTERED: © | i | 1%

 

The Honorable Randal Minor
Family Court Judge

Page 3 of 3
